Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on May 13, 2020.

Election/Restrictions
Applicant’s election of Group I, claims 1-6, in the reply filed on September 10, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-9 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to (1) a nonelected method for producing a catalyst (claims 7 and 8) and (2) a nonelected method for producing a diene compound (claim 9), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 10, 2021.
Claims 1-6
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cadran et al. (U. S. Patent Publication No. 2018/0200696; hereinafter “Cadran et al. ‘696”).
Regarding claims 1 and 3, Cadran et al. ‘696 teach a catalyst comprising tantalum and niobium elements (“element X selected from…Groups 3 to 6”) and at least one mesoporous oxide matrix (“wherein the catalyst has mesopores”), wherein the tantalum is present in amounts ranging between 0.1 and 30% of the mass of the mesoporous oxide matrix, 
Regarding claims 5 and 6, Cadran et al. ‘696 teach that the aforementioned catalyst can be employed in the conversion of ethanol or an ethanol/acetaldehyde mixture into butadiene (paragraph [0063]; “synthesizing a diene compound”), wherein, for example, a liquid stream comprising a mixture of ethanol and acetaldehyde is evaporated prior to entry into a reactor (“raw material gas containing an alcohol”; see paragraph [0123] of Cadran et al. ‘696.
In view of these teachings, Cadran et al. ‘696 anticipate claims 1, 3, 5, and 6.


Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cadran et al. (U. S. Patent Publication No. 2018/0200694; hereinafter “Cadran et al. ‘694”).
Regarding claims 1 and 3, Cadran et al. ‘694 teach catalysts comprising a mesoporous mixed oxide comprising silicon (“element Z selected from the group consisting of elements belonging to Group 14 of the periodic table”), at least one metal M selected from elements of groups 4 and 5 of the periodic table and mixtures thereof, and optionally at least one metal M’ selected from the elements of groups 11 and 12 of the periodic table (paragraph [0017]).  Cadran et al. ‘694 further teach, as examples of metal M, tantalum, niobium, zirconium, and mixtures thereof (“element X…”), and zinc as an example of metal M’ (paragraphs [0018] and [0019]).
Regarding claims 5 and 6, Cadran et al. ‘694 teach that the aforementioned catalysts can be employed in the conversion of a feedstock comprising at least ethanol into butadiene (“catalyst for synthesizing a diene compound”).  See paragraph [0046] of Cadran et al. ‘694, which also teaches that the feedstock may comprise ethanol and acetaldehyde.
In view of these teachings, Cadran et al. ‘694 anticipate claims 1, 3, 5, and 6.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 2 and 4 rejected under 35 U.S.C. 103 as being unpatentable over Cadran et al. (U. S. Patent Publication No. 2018/0200696; hereinafter “Cadran et al. ‘696”).
Cadran et al. ‘696 is relied upon for its above-stated teachings with respect to claims 1, 3, 5, and 6.  
Additionally, regarding claims 2 and 4, Cadran et al. ‘696 teach mass percentages of tantalum, niobium, and zinc present in the catalyst of, respectively, between 0.1 and 30%, between 0.02 and 6%, and between 0.5 and 10%, based on the mass of the mesoporous oxide matrix (paragraphs [0019]-[0020] and [0022]).  
Based on these teachings, the skilled artisan would have been motivated to reasonably expect these respective mass percentages disclosed by Cadran et al. ‘696 to correspond with the mole percentages recited in Applicants’ claims 2 and 4, and additionally satisfy the formulae respectively recited therein, absent the showing of convincing evidence to the contrary.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cadran et al. (U. S. Patent Publication No. 2018/0200694; hereinafter “Cadran et al. ‘694”).
Cadran et al. ‘694 is relied upon for its teachings stated above, with respect to claims 1, 3, 5, and 6. 
Additionally, regarding claims 2 and 4, Cadran et al. ‘694 teach that the catalysts comprise the mass of metal M between 0.1 and 20%, as well as the mass of metal M’ between 0.1 and 20 %.  See paragraphs [0019]-[0021] of Cadran et al. ‘694.
Based on these teachings, the skilled artisan would have been motivated to reasonably expect these respective mass percentages disclosed by Cadran et al. ‘694 to correspond with the mole percentages recited in Applicants’ claims 2 and 4, and additionally satisfy the formulae respectively recited therein, absent the showing of convincing evidence to the contrary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Exemplary prior art includes Toussaint et al. (U. S. Patent No. 2,421,361) teaches processes for making dienes, e.g., 1,3-butadiene, by passing a vaporous mixture comprising acetaldehyde and ethanol over a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        February 16, 2022